Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2008

Schuldiner v. K Mart Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1836




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Schuldiner v. K Mart Corp" (2008). 2008 Decisions. Paper 897.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/897


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 07-1836
                              ___________

                       STANLEY SCHULDINER,
                                                      Appellant


                                     v.

K MART CORPORATION; JOSEPH ANTONINI; RICHARD S. MILLER; GLEN B.
     SMITH; JOSEPH R. THOMAS; GEORGE R. MRKONIC; THOMAS F.
  MURASKY; ANTHONY N. PALIZZI; DAVID M. CARLSON; FREDERIC M.
  COMINS, JR.; DONALD W. KEEBLE; ANTHONY R. MAURO; THOMAS W.
  WATKINS; JAMES P. CHURILLA; JAMES E. FORD; GERALD K. HABECK;
  PAUL J. HUEBER; NANCIE W. LADUKE; MICHAEL T. MACIK; JAMES L.
     MOSER; THOMAS M. NIELSEN; PETER J. PALMER; WILLIAM H.
   PARKER; JAY D. SCUSSEL; ROBERT STEVENSON; JOHN S. VALENTI;
   MICHAEL G. WELLMAN; JOHN DOE ONE THROUGH ONE HUNDRED;
               JANE DOE ONE THROUGH ONE HUNDRED
                 ____________________________________

              On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                  (D.C. Civil Action No. 94-cv-05704)
                District Judge: Honorable Anita A. Brody
               ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             March 26, 2008
          Before: RENDELL, JORDAN and ROTH, Circuit Judges

                       (Opinion filed July 7, 2008)
                             ___________

                               OPINION
                              ___________
PER CURIAM

          Appellant, Stanley Schuldiner, appeals the District Court’s order granting

summary judgment in favor of the Kmart Corporation (hereafter “Kmart”). We will

affirm.

          The lengthy and tortured procedural history of this case is well known to the

parties and is set forth in the District Court’s published decision which underlies this

appeal. Schuldiner v. Kmart Corp., 450 F. Supp. 2d 605 (E.D. Pa. 2006). Accordingly, we

only briefly discuss that history here. In September 1994, Schuldiner filed a civil rights

complaint against appellee Kmart and over 200 Kmart employees. Schuldiner was

granted leave to proceed in forma pauperis and an amended complaint was filed in

November 1996. In that amended complaint, Schuldiner asserted claims for battery,

sexual assault, sexual harassment, false arrest, false imprisonment, kidnapping,

defamation, intentional and negligent infliction of emotional distress, malicious

prosecution and due process violations. The parties stipulated to dismissal of all claims

against the individual defendants in April 1996. The case was thereafter placed in civil

suspense on various occasions due to the pendency of state and bankruptcy court

proceedings. Finally, in a Memorandum Opinion and Order entered on September 21,

2006, the District Court granted summary judgment in favor of appellee Kmart on the

basis of res judicata. Schuldiner appeals that decision.




                                               2
       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291.1 Our review over an

entry of summary judgment is plenary. McLeod v. Hartford Life & Acc. Ins., 372 F.3d
618, 623 (3d Cir. 2004).

       Schuldiner raises two contentions on appeal: 1) that the District Court should have

considered his motion for stay pending arbitration rather than determining whether res

judicata barred his claim; and 2) the District Court erred in applying the doctrine of res

judicata where the prior state court decision was not a final judgment on the merits.

Appellant’s contentions can be disposed of with very little discussion. The manner in

which a court disposes of cases on its docket is within its discretion, see In Re Fine Paper

Antitrust Litigation, 685 F.2d 810 (3d Cir. 1982), and an appellate court will not interfere

with that discretion except upon the clearest showing that the District Court’s decision


  1
     As noted, the District Court’s summary judgment ruling was entered on September
21, 2006. Schuldiner filed his notice of appeal on March 20, 2007, well beyond the 30
day period prescribed by Fed. R. App. P. 4(a)(1)(A). The District Court’s final order,
however, was not accompanied by a separate judgment; thus, the time for appeal did not
begin to run with the entry of that order. See United States v. Indrelunas, 411 U.S. 216,
222 (1973) (Rule 58's separate judgment rule must be “mechanically applied”). When a
judgment is required to be set forth on a separate document, that judgment is not treated
as entered until it is set forth on a separate document or until the expiration of 150 days
after its entry in the civil docket under Fed. R. Civ. P. 79(a), whichever occurs first. See
Fed. R. App. P. 4(a)(7)(A). Accordingly, entry of judgment and commencement of the
30-day period for filing notice of appeal in this case occurred 150 days after docketing of
Memorandum Opinion and Order, i.e., on February 18, 2007. As such, Schuldiner’s
notice of appeal – which was filed 30 days later – was timely and we have jurisdiction
over this appeal. See LeBoon v. Lancaster Jewish Community Center Ass’n, 503 F.3d
217, 223 (3d Cir. 2007) (“[I]f a certain order is subject to the separate-document
requirement of Federal Rule of Civil Procedure 58 and no separate document exists, an
appellant has 180 days to file a notice of appeal-150 for the judgment to be considered
‘entered,’ plus the usual 30 days from the entry of judgment.”).

                                              3
substantially prejudiced the litigant. Id at 817. We find no abuse of discretion on the part

of the District Court in failing to first consider Schuldiner’s motion for stay pending

arbitration insofar as Kmart’s summary judgment motion was already pending at the time

Schuldiner filed his stay request. Moreover, summary judgment had previously been

entered in favor of Kmart and against Schuldiner by the Pennsylvania state courts long

before Schuldiner sought to engage in arbitration. Schuldiner thus cannot show

substantial prejudice.

       We likewise find no error on the part of the District Court in applying the doctrine

of res judicata to bar Schuldiner’s claims against Kmart. Schuldiner’s challenge to the

District Court’s application of the doctrine of res judicata is based on his contention that

the state court’s order of August 9, 1999, wherein it reaffirmed summary judgment as to

all defendants (including Kmart) except Safeguard Security, is not a final order. A

federal court must give full faith and credit to a final state-court judgment. See Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005). In deciding whether

the doctrine of res judicata applies, we look to state law to decide what effect to give

state-court judgments. See Turner v. Crawford Square Apartments III, L.P., 449 F.3d
542, 548 (3d Cir.2006). The Supreme Court of Pennsylvania has explained that res

judicata: “bars a later action on all or part of the claim which was the subject of the first

action. Any final, valid judgment on the merits by a court of competent jurisdiction

precludes any further suit between the parties or their privies on the same cause of action.

Id. (quoting Balent v. City of Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995)).

                                               4
       We agree with the District Court’s determination that there was a final decision on

the merits. It has long been determined that a default judgment is a final judgment with

res judicata effect. Riehle v. Margolies, 279 U.S. 218, 225 (1929). See also Fox v.

Gabler, 626 A.2d 1141, 1143 (Pa. 1993) (“[W]e long ago concluded that the judgment by

default is res judicata and quite as conclusive as one rendered on a verdict after litigation

insofar as a defaulting defendant is concerned.)” (internal citations omitted). The state

docket clearly indicates that the state trial court entered a final decree upon the judgment

of default against Safeguard Security. See Docket Entry XX-XXXXXXX. We do not read the

court’s statement that Schuldiner “may proceed with whatever action it has against

Safeguard Security” to somehow negate the finality aspect of that decree. More than five

years lapsed between the time the state court issued its order and the date on which the

state court record was destroyed in accordance with the provisions of the County Records

Act and Pa. R.J.A. No. 507(A). At no time during that extensive five-year period did

Schuldiner seek to proceed with any type of action against Safeguard Security regarding

damages or with respect to any other claim for that matter. We will not now permit

Schuldiner to argue that the state court judgment is not a final order for res judicata

purposes.




                                              5
      From our review of the record and the parties’ submissions, it is clear that

summary judgment was properly entered for Kmart. Accordingly, we will affirm the

District Court’s judgment.2




  2
     Schuldiner’s motion for an extension of time to file a response to the Clerk’s Order
of January 29, 2008, and to exclude from consideration further evidence of the state
court’s destroyed order is denied. As appellant himself concedes, the state court docket
entry regarding the order of dismissal apparently includes the entire text of that order.
That official docket has proven more than sufficient for purposes of determining the
finality of the state court’s order of dismissal. We likewise deny Schuldiner’s motion
requesting that the Court refer to him by the pseudonym John Doe as he has not
established that such is warranted in the instant matter. See, e.g., Does I thru XXIII v.
Advanced Textile Corp., 214 F.3d 1058, 1072 (9th Cir.2000) (applying a balancing test to
determine if the need for anonymity outweighs the public’s right to access); M.M. v.
Zavaras, 139 F.3d 798, 803 (10th Cir.1998) (same); James v. Jacobson, 6 F.3d 233, 238
(4th Cir.1993) (same); Doe v. Frank, 951 F.2d 320, 323 (11th Cir.1992) (same); Doe v.
Stegall, 653 F.2d 180, 185 (5th Cir.1981) (same).

                                            6